Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
The amendments and arguments filed May 27, 2021 are acknowledged and have been fully considered.  Claims 1-23 and 25 are now pending.  Claim 24 is cancelled; claims 1, 22, and 23 are amended; claim 25 has been added.  

Election/Restrictions
Claims 1-23 and 25, as amended below, are allowable.  Claims 7 and 11-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to MPEP § 821.04(a) and 806.04(h), the restriction requirement set forth in the communication dated Nov. 1, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  



EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in a telephone interview with Lotta Kiuru-Ribar on 8/11/21.  

The claims are amended as follows: 

1. (Currently Amended) A medical device comprising: 
an extruded or molded shape prepared from a thermoplastic elastomer by extruding or injection molding the thermoplastic elastomer, the thermoplastic elastomer comprising soft segments and hard segments, wherein 
the soft segments are made of saturated polyolefin diols or polyolefin diamine, the saturated polyolefin diols or polyolefin diamine having [[up]]2 to 1000 carbon atoms in a main chain, wherein each carbon atom in the main chain may have 0 to 2 side chains and each side chain may have 0 to 30 carbon atoms, 
the hard segment is made of a diisocyanate and a chain extender, 
the hard segments make up 10-60 % of the elastomer and the soft segments make up the rest, 
wherein the thermoplastic elastomer is made by exposing a polymerization mixture prepared from the saturated polyolefin diols or polyolefin diamine, the diisocyanate, and the chain extender to microwave radiation, and 
3-1000 [Symbol font/0xB4] 103 g/mol; the ultimate elongation of the elastomer is 100-1000 %; the Young's modulus of the elastomer is 10 to 3,000 MPa; and the ultimate tensile strength of the elastomer is 10-100 MPa.  

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance:  The closest prior art is WO 2016/098073 to Coury (cited in the prior Office Action).  However, applicants have shown improvements and structural differences resulting from a process comprising exposing the polymerization mixture to microwave radiation, which Coury does not teach (see the declaration dated 9/24/20 and pgs. 11-12 of the 5/27/21 arguments).  Further, Coury does not teach extrusion or injection molding.  It is noted that Coury does teach reaction injection moulding, but this process forms the thermoplastic elastomer, and is not conducted with an already formed thermoplastic elastomer as required by the claims (see p. 12 of the 5/27/21 arguments.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658